





CITATION:
R. v. Pittman, 2011
          ONCA 148



DATE: 20110225



DOCKET: C49655



COURT OF APPEAL FOR ONTARIO



Moldaver, Cronk and Lang JJ.A.



BETWEEN



Her Majesty The Queen



Respondent



and



Richard Pittman



Appellant



Peter Copeland and Erin Dann, for the appellant



Howard Leibovich, for the respondent



Heard: February 4, 2011



On appeal from conviction for first degree murder entered by
          Justice B. MacDougall of the Superior Court of Justice, sitting with a jury, dated
          January 19, 2007.



Moldaver J.A.:



INTRODUCTION

[1]

Following
    his trial before Justice B. MacDougall of the Superior Court of Justice and a
    jury, the appellant was convicted of first degree murder and sentenced to imprisonment
    for life. His period of parole ineligibility was fixed at 25 years.

[2]

The
    appellant appeals from conviction and raises a number of grounds of appeal, all
    but one of which relate to alleged errors in the trial judges charge to the
    jury.

[3]

A
    number of the complaints about the charge to the jury are in my view unfounded.
    Read as a whole, the charge was both thorough and balanced. It is clear that
    the trial judge did his best to be fair to both sides.

[4]

Unfortunately
    however, in his legal instruction, the trial judge made errors that were
    detrimental to the appellants defence that he lacked the requisite intent for
    murder and should only be found guilty of manslaughter. The seriousness of the
    errors precludes the application of the curative proviso in s. 686(1
)(
b)(iii) of the
Criminal
    Code
. In short, I am not satisfied that the verdict would necessarily have
    been the same had the errors not been made.

[5]

Accordingly,
    I would allow the appeal and order a new trial. In so concluding, I reject the
    appellants submission that the conviction for first degree murder is
    unreasonable and that a verdict of manslaughter should be substituted.

BACKGROUND FACTS

[6]

In
    view of my conclusion that there must be a new trial, I propose to limit my
    summary of the facts to the bare essentials.

[7]

On
    the night of July 17, 2004, sometime after 11:00 p.m., the appellant entered
    the home of Mary Wood in search of money. Ms. Wood, age 62, was home alone that
    night.  Her husband was out of town.

[8]

The
    appellant and Ms. Wood were not strangers. They had been neighbours at one time
    and had formed a friendship.

[9]

The
    appellants late-night entry into Ms. Woods home was not the first time he was
    at her home that evening. Earlier on, he had been there in search of money and she
    had given him $20. Later on, he showed up a second time, again in search of
    money. This time, Ms. Wood asked him to leave and he did so without incident.
    According to several friends with whom Ms. Wood spoke that night, the appellant
    looked glassy-eyed and he appeared to be high on drugs. That description
    conformed
with
the appellants testimony. He stated that
    during the day, he consumed large quantities of alcohol and cocaine and he was
    looking for money that evening to continue his drug and alcohol use.

[10]

On
    the appellants third attendance at Ms. Woods home, Ms. Wood shouted at the
    appellant to leave and began to push him out the door. Things turned violent.
    The appellant assaulted Ms.
Wood,
grabbed her by the
    throat and threw her to the floor. Ms. Wood died shortly thereafter. In
    his testimony, the appellant admitted to causing Ms. Woods death but he
    maintained that he did not intend to kill her or cause her serious injury that
    he knew was likely to result in her death.

[11]

While
    Ms. Wood lay unresponsive on the kitchen floor, the appellant stole a ring from
    one of her fingers. He also ransacked the home and stole money from an upstairs
    safe before making good his escape. According to the Crown, in the course of killing
    Ms. Wood, the appellant also committed a sexual assault on her  hence the
    charge of first degree murder.
[1]

[12]

A
    day or so later, Ms. Woods lifeless body was discovered on the floor of her
    kitchen. Dr. Ali-Ridha, the pathologist who performed the autopsy on Ms. Wood,
    described the cause of death as asphyxiation by blunt force trauma which [was]
    complicated by a combination of central nervous system depression by drugs 
    found in her blood during the toxicology testing.  Dr. Ali-Ridha described a number of external
    injuries to Ms. Woods body.  The right
    side of her face showed extensive bruising which was likely caused by a slap
    across the face. While the force of the slap would have been significant, it
    did not cause a skull fracture or produce any brain injuries. Ms. Wood also had
    a small bruise around her right eye and a minor abrasion on the tip of her
    nose. Further bruising was noted on her right shoulder. As well, she had a
    small bruise on her left elbow and a large bruise on the back of her left
    shoulder. The latter two injuries were likely caused by gravitational impact.
    Finally, there were five oval-shaped bruises located on her left forearm which Dr.
    Ali-Ridha attributed to forceful grabbing or restraining.

[13]

Dr.
    Ali-Ridha testified that the blunt force trauma responsible for the external bruising
    seen on Ms. Wood was not in and of itself sufficient to cause her death. In
    cross-examination, he explained that Ms. Wood would not have died had she not
    been asphyxiated:

Asphyxiation  was a cause of death, take or
    add the factor of medications. The medications played a significant role  and
    their presence shows [that she was] more vulnerable to die,
but she will not die if the asphyxiation was
    not there
. [Emphasis added.]

[14]

Dr.
    Ali-Ridha observed petechial hemorrhages in Ms. Woods left eye, flame
    hemorrhages in her right eye and small red dots on her lungs. This type of hemorrhaging
    is regularly seen in cases of asphyxiation and supported his finding that Ms.
    Wood was asphyxiated.  Dr. Ali-Ridha testified
    that in Ms. Woods case, asphyxiation occurred due to a blockage of the veins
    carrying fresh blood and oxygen to her brain (venal asphyxiation).  Unlike arterial asphyxiation, which involves a
    blockage of blood through the arteries and requires considerable force to
    achieve, Dr. Ali-Ridha stated that the pressure needed to decrease the flow of
    fresh blood carried through the veins to the brain is a minimum degree.

[15]

Significantly,
    Dr. Ali-Ridha detected no signs of classic strangulation on Ms. Woods
    body. There were no finger prints or nail marks or any other observable marks
    or injuries on her neck, nor was there any structural damage to the neck
    muscles or arteries. Delicate structures such as the hyoid bone and thyroid cartilage
    were not fractured. Microscopic examination of the larynx and thyroid cartilage
    revealed bleeding which Dr. Ali-Ridha described as soft injuries. The force
    needed to cause those injuries would have been constant but not a very
    significant degree.

[16]

The
    limited degree of force needed to cause venal asphyxiation was potentially that
    much less in Ms. Woods case due to a variety of drugs she was taking for
    medical reasons. The drugs in question contained amitriptyline, morphine and
    codeine. Dr. Ali-Ridha testified that those drugs had the effect of depressing
    Ms. Woods central nervous system, thereby compromising her normal brain
    function for respiration. As such, she was more vulnerable to pressure being
    placed on her chest and neck.  Dr.
    Ali-Ridha testified that the pressure causing her death need not have been
    prolonged or very forceful. The hemorrhaging he saw in her eyes and lungs could
    have occurred in a matter of seconds, and because of Ms. Woods
    compromised state, she would have died quickly after the pressure was applied.

POSITION OF THE DEFENCE AT TRIAL

[17]

The
    appellant testified that upon entering Ms. Woods home a second time (he
    claimed he was only there twice, not three times), Ms. Wood confronted him,
    told him to leave and started pushing him towards the door. According to the
    appellant, he became angry because she would not listen to him and he grabbed
    her by the throat and threw her to the floor. Ms. Wood hit the floor with a
    hard thud, after which she did not move or say anything. The appellant did not
    know if she was dead but he steadfastly maintained that when he seized her by
    the throat and threw her to the floor, he had no intention of hurting her, much
    less killing or seriously injuring her.

[18]

According
    to the appellant, he was in a state of panic when he stole Ms. Woods ring and
    ransacked her home. He testified that he was searching for money so he could
    continue his drug and alcohol use. He denied having any sexual contact with Ms.
    Wood.

[19]

In
    the circumstances, while the appellant acknowledged that he was guilty of
    manslaughter, he denied possessing either of the requisite intents for murder.  In support of his position, he relied upon the
    medical evidence which established that the force used to asphyxiate Ms. Wood
    was not significant and the blunt force injuries to her face and other parts of
    the body which resulted in bruising were insufficient to cause her death. In
    addition, he claimed that his mental faculties were severely compromised by the
    large quantities of alcohol and cocaine he had consumed that day. When Ms. Wood
    would not listen to him, he became angry and acted on the sudden, without
    giving much or any thought to the nature or consequences of his actions.

POSITION OF THE CROWN AT TRIAL

[20]

The
    Crown maintained that the appellant knew that he was not welcome in Ms. Woods
    home after he arrived the second time and was told to leave. On the third
    occasion, according to the Crown, the appellant broke into Ms. Woods home in
    search of money and when she confronted him, he realized he had to kill her to
    prevent her from identifying him. Accordingly, he beat her and choked her to
    death and in the process, he sexually assaulted her. The appellants evidence
    as to what occurred between him and Ms. Wood was not believable. In this
    regard, the Crown relied on Dr. Ali-Ridhas evidence that the violence to which
    the appellant admitted did not account for the injuries found on Ms. Woods
    face and body.

[21]

In
    support of its theory that the appellant broke into Ms. Woods home to rob her,
    the Crown pointed out that after killing her, the appellant stole her ring and
    ransacked the house.  On the Crowns
    theory, the appellant greatly exaggerated the effects of his alcohol and drug
    consumption.  His purposeful and
    calculated conduct before, during and after the killing confirmed this.  In the end, the Crown maintained that the
    appellant was both able to and did form one or the other of the requisite
    intents for murder.

CHARGE TO THE JURY

Murder versus manslaughter

[22]

The
    trial judge provided the jury with clear instructions about the difference
    between murder and manslaughter. In order to convict the appellant of murder,
    the jury had to be satisfied beyond a reasonable doubt that he either intended
    to kill Ms. Wood or he intended to cause her bodily harm that he knew was
    likely to cause her death and was reckless whether death ensued or not.

[23]

The
    trial judge then instructed the jury on the common sense inference that the
    jury could consider in assessing the issue of intent:

In deciding whether Ford Pittman intended or meant to cause the death of
    Mary Wood, you are entitled as a matter of common sense to draw an inference
    that a sane and sober person intends the natural and probable consequences of
    his or her voluntary actions. If you decide that Mary Woods death would be a
    natural consequence of Ford Pittmans actions, you are entitled to conclude
    that Ford Pittman intended to kill Mary Wood by those actions. However, you are
    not required to draw this conclusion. Before relying upon this common sense
    inference that a person normally intends the natural and probable consequences
    of his or her voluntary actions, you must consider all of the circumstances in
    this case including evidence of what Ford Pittman said and did in deciding
    whether the common sense inference should be relied on [in] this case.

[24]

The
    trial judge then moved directly to the issue of intoxication and its
    application to the Crown proving that [the appellant] had the state of mind
    for murder. He explained the law of intoxication to the jury and reviewed in considerable
    detail the evidence the jury could consider in assessing the appellants degree
    of intoxication and the impact it may have had on his state of mind at the time
    of the killing. In doing so, he reviewed the appellants version of his assault
    on Ms. Wood and he contrasted that evidence with the injuries observed by Dr.
    Ali-Ridha and the doctors opinion as to how those injuries may have been
    caused. He also reviewed Dr. Ali-Ridhas autopsy findings, his evidence as to
    the cause of death and the force that would have been required to asphyxiate
    Ms. Wood.  Unfortunately, however, that
    review occurred in the context of the trial judges instructions on
    intoxication and the impact the appellants drug and alcohol consumption may
    have had on his state of mind. With respect, a different approach was called
    for here. That leads me to the first of two errors the trial judge made in his
    instructions on the crucial issue of intent.

Failure to
    link the common sense inference to the manner in which death was caused

[25]

Intoxication
    was clearly a factor for the jury to consider in assessing whether the common
    sense inference applied in this case.  But
    it was not the only factor. Indeed, given the uncharacteristic features
    surrounding Ms. Woods death, I am of the view that the manner by which she
    died was as significant, if not more significant than intoxication in assessing
    the common sense inference and deciding whether it applied here.

[26]

The
    appellant points out, correctly in my
view, that
the common
    sense inference must necessarily start with the identification of the act that
    caused the death. In many, if not most cases, this will not pose a problem for
    the Crown.  For example, when the
    deceased is shot in the head at close range or stabbed multiple times in the
    chest, the matter is likely to be uncontentious. However, where death results
    from a slap in the face, entirely different considerations may apply.

[27]

In
    this case, even though causation was admitted, the manner by which death was
    caused was potentially very important to the issue of intent and the jurys
    assessment of it. Dr. Ali-Ridha testified that Ms. Woods asphyxiation was
    the result of a constant but not very significant degree of pressure on her
    neck or chest. There were no signs of classic strangulation and the minimal
    injuries to her neck and the minor degree of force needed to cause them pointed
    away from an intention on the appellants part to kill Ms. Wood or cause
    her serious injury that he knew was likely to result in her death.

[28]

Dr.
    Ali-Ridhas evidence about the medications Ms. Wood was taking and their
    effects on her respiratory system was also significant in this regard. The medications
    would have depressed her central nervous system, compromised her normal brain
    function for respiration and left her more vulnerable to venal asphyxiation
    from pressure on her neck or chest. The degree of force needed to cause asphyxiation
    in these circumstances was potentially that much less than the minimum degree
    of force needed to asphyxiate a person whose respiratory system was functioning
    normally.

[29]

In
    my respectful view, it was incumbent upon the trial judge to link his
    instructions on the common sense inference to the body of evidence I have
    just outlined. On the facts of this case, apart from alcohol and drugs, the
    jury should have been instructed to carefully consider the nature and severity
    of the attack itself in assessing the appellants intent and in particular,
    whether on the evidence, the Crown had proved beyond a reasonable doubt that he
    intended to kill Ms. Wood or cause her bodily harm that he knew was likely to
    result in her death.

[30]

Unfortunately,
    the jury did not receive clear instructions in this regard. Rather, the trial
    judge incorporated the nature and extent of Ms. Woods injuries and the degree
    of force needed to produce them into his instructions on intoxication and its
    effect on the appellants state of mind. In the circumstances of this case, that
    amounted to error.

[31]

I
    need not decide whether standing alone, that error would have necessitated a
    new trial. Regrettably, it was compounded by a further error concerning the
    application of the thin skull principle.

Direction on the thin skull principle

[32]

As
    indicated, in the context of his instructions on intoxication and its effects
    on the appellants state of mind, the trial judge reviewed Dr. Ali-Ridhas
    evidence about the degree of force needed to bring about venal asphyxiation and
    Ms. Woods heightened susceptibility to it due to the medications she was
    taking.  At pp. 2574-5, he instructed the
    jury as follows:

Consider
    also the testimony of Dr. Ali-Ridha as to the amount of drugs that were found
    in Mary Woods body and what effect the concentration of that medication would
    have on her central nervous system, including her respiratory system. Dr. Ali-Ridha
    was of the opinion that a person with these drugs in their system would be more
    vulnerable to pressure on their chest and neck. The force required would be
    constant, but not significant, because there were no injuries detected to
    muscle or bone.  There was no damage to
    the hyoid bone or thyroid cartilage other than in the lamina. There was no
    bleeding in the surrounding muscles or thyroid gland. He said that her
    asphyxiation was not as a result of a grabbing but as a result of pressure put
    on her neck. It could be pressure for example from a knee, a hand, a band or a
    rail. A force was applied to the neck. He said even soft pressure on the neck
    can have this result even though there may not be any injuries. In this case
    there would not have to have prolonged pressure applied or a lot of pressure to
    have caused Mary Woods death because of her compromised situation related to
    the amount of drugs in her body. Pressure on the chest or compression on the
    neck can cause asphyxiation. There was clear evidence found that confirmed a
    soft finding of pressure used on the neck.

[33]

Following
    that review, the trial judge provided the jury with the following instruction
    on the thin skull principle:

In this case there is some evidence that the nature and force of the
    assault by Ford Pittman would not normally have caused death to an average
    person, but that it caused death to Mary Wood only because Mary Woods central
    nervous system was compromised by the drugs she had taken.
However, I must tell you that this is not a defence. It is a
    well-recognized principle in law that Ford Pittman must take his victim the way
    he finds her
. [Emphasis added.]

[34]

The
    appellant takes issue with that instruction. While he accepts that the thin
    skull principle is well-recognized, he points out, correctly in my
view, that
it applies to causation, not intent.

[35]

The
    appellant submits that the impugned instruction was unnecessary because
    causation was admitted. Of greater concern, it was prejudicial because it
    effectively removed from the jurys consideration evidence which supported his
    position that he did not intend to kill Ms. Wood or cause her serious injury
    that he knew was likely to result in her death. I agree.

[36]

Put
    simply, absent evidence that the appellant knew that Ms. Wood was particularly
    susceptible to being asphyxiated, of which there was none, if a normal person
    would not likely have been asphyxiated by the degree of force applied by the
    appellant, that was something the jury could consider in deciding whether the
    appellant, in using the force he did, either intended to kill Ms. Wood or
    foresaw the likelihood of her death.

[37]

In
    my respectful view, this error, along with the error in failing to focus the
    jurys attention on the manner by which death was caused, compromised the
    appellants defence to the charge of murder and rendered his trial unfair.
    Accordingly, the conviction cannot stand and a new trial must be ordered.

OTHER GROUNDS OF APPEAL

[38]

The
    appellant raised other grounds of appeal. I propose to comment briefly on three
    of them.

The
W. (D.)
instruction
[2]

[39]

As
    noted, the appellant gave evidence at trial. He testified that he did not
    intend to kill Ms. Wood or cause her bodily harm that he knew was likely to
    result in her death. In addition, he maintained that he did not sexually
    assault her.

[40]

The
    trial judge gave the jury a
W
.(
D
.
)
instruction
    in connection with the appellants evidence, but only insofar as it related to
    the allegation of sexual assault. He did not give a similar instruction on the
    issue of intent. With respect, he should have. In the end, however, I am not
    satisfied that this deficiency would have warranted a new trial. Viewed as a
    whole, the jury would have understood that it could only convict the appellant
    of murder if it rejected his evidence on the issue of intent and was otherwise
    satisfied, on the evidence it accepted, that he formed one or the other of the
    intents for murder at the time of the killing.

After-the-fact evidence

[41]

The
    trial judge told the jury that in considering the appellants mental state at
    the time of the killing, the jury could consider his words and actions before,
    during and after the event. No issue is taken with that instruction.  However, the trial judge also told the jury
    that it could consider the appellants conduct in not seeking assistance for
    Mary Wood and in robbing her home and her ring from her finger as some proof
    that he murdered Mary Wood.

[42]

The
    appellant submits that the trial judge erred in providing that instruction.  I agree.

[43]

The
    appellants defence was not accident or self defence. He admitted to killing
    Ms. Wood but denied that he possessed either of the intents for murder. In my
    view, the three items of evidence in question were as consistent with the
    offence of manslaughter as they were with murder. The trial judge should not
    have made them the subject of a special instruction. They were admissible,
    along with the remainder of the appellants post-offence conduct, to show the
    appellants state of mind at the time of the killing and the effects, if any,
    that his consumption of alcohol and drugs may have had on it.

[44]

Be
    that as it may, the impugned instruction by and large was harmless and I would
    not have ordered a new trial had it been the only error.

Unreasonable verdict

[45]

I
    would not give effect to the appellants submission that the verdict of first
    degree murder was unreasonable. In my view, without getting into the weighing
    exercise that is properly the province of the jury, I am satisfied that there
    was some evidence upon which a properly instructed jury, acting reasonably,
    could find that the appellant, at a minimum, intended to cause bodily harm to
    Ms. Wood which he knew was likely to cause her death and was reckless whether
    death ensued or not.  As well, there was
    some evidence from which the jury could infer that the appellant committed a
    sexual assault on Ms. Wood while he was engaged in the process of killing
    her. Accordingly, the proper result in this case is to quash the conviction and
    order a new trial.

CONCLUSION

[46]

For
    these reasons, I would allow the appeal, quash the appellants conviction and
    order a new trial on the charge of first degree murder.


Signed:           M. J. Moldaver J.A.

I
    agree E. A. Cronk J.A.

I agree S. E. Lang
    J.A.

RELEASED:  MJM
    February 25, 2011





[1]
I
    propose to say little about the sexual assault allegation. This appeal turns on
    the issue of intent and whether a case for second degree murder was made out.
    The only ground of appeal relating to the sexual assault involves expert
    evidence given by a Crown witness about DNA found on Ms. Woods genitalia. Without
    commenting on the reliability of the DNA evidence, which will be for the jury
    at the new trial, the ground in question is without merit and requires no
    further comment.



[2]

R. v. W
.(
D.)
, [1991] 1 S.C.R. 742.


